The Claimant filed a claim for services rendered to the director of the Department of Finances of Illinois. Said claim being in the amount of $2,071.49; $1,840.00 for services rendered and $231.49 for advancement in said cause by Claimant. The only amount that appears to be in dispute between the parties hereto, seems to be the $100.00. The Respondent points out that a distinction should be made between services rendered in litigation and services rendered as an aid or advisor. The evidence in this case shows that the charge for litigation was $100.00. The objection made by the Respondent in said amount is correct and award is hereby entered in the amount of $2,071.49; $1,840.00 for Claimant’s bill for services rendered as an aid or advisor; and $231.49 monies advanced the Claimant on behalf of the Department of Finance.